Detailed Action
This office action has been issued in response to a response filed 12/14/2021.  Claims 1, 12, 18 and 23 were amended. Claims 1-26 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11 in Remarks, filed 12/14/2021, with respect to independent claims 1, 12, 18 and 23, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Villasmil (WO 2019/034621 A1) in view of Han (US 2015/0089236 A1), further in view of Cahill (US 2020/0225649 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-26 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:

As to independent claims 1, 12, 18 and 23 the prior art including Villasmil (WO 2019/034621 A1), Han (US 2015/0089236 A1) and Cahill (US 2020/0225649 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Villasmil (prior art on the record) teaches an ECU which performs tasks according to operating instructions, the ECU receiving a new block which is added to the end of the blockchain at a node which verifies an update for the operating instructions of an ECU. New blocks of the blockchain include hash values in blockchain metadata including the block hash value of a preceding block in the blockchain. An install block is copied to the ECU during the update routine to allow comparison of the hash of the install block to the value of that same hash as stored in the blockchain of the ECU.
Han (prior art on the record) teaches a method of extracting an anonymous ID from a received frame and comparing the anonymous ID to a pre-computed anonymous ID stored locally in the ECU in order to authorize a sender of the received frame.
Cahill (prior art on the record) teaches a system including plants which record a local ledger blockchain containing at least a most recent block. Blocks are removed or pruned from the local blockchain up until the most recent block in order to reduce storage requirements of the blockchain.
Additionally, Ahmed (US 2020/0296559 A1), teaches a system for maintaining vehicle telematics data. A standard vehicle contains sensors configured to detect 
Additionally, Robyak (US 10755226 B1), teaches an information management system which includes a blockchain infrastructure configured to maintain a blockchain for one or more smart contracts generated for one or more assets managed by the information management system. Additionally, information management system is configured to tie every asset shipped by a company, whether it is a hardware asset, a software asset, or combinations thereof, with a smart contract.
Additionally, Majed (US 2020/0081699 A1), teaches a method of receiving, by a validator node, candidate update code for installation on one of multiple networked ECUs of a vehicle as a target node, identifying one or more other ECUs on the network that communicate with the target node as impacted nodes, checking for known adverse conditions between the candidate update code and existing code of the impacted nodes, in the case an adverse condition is identified, preventing the update code from being installed on the target node.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for electronic control unit data stored in the memory”


Conclusion
Therefore, claims 1-26 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/B.I.N./Examiner, Art Unit 2438 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438